DETAILED ACTION
This is a Non-final Office Action in response to the Application filed on September 23, 2016 in which claims 1-63 are currently pending in the application and the Appeal Brief filed on July 19, 2021.
This Non-final Office Action replaces the prior Non-final Office Action mailed on December 24, 2021.
In view of the Appeal Brief filed on July 19, 2021, PROSECUTION IS HEREBY REOPENED.  A new ground of rejection under 35 U.S.C. § 103 is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
	/Shahid Merchant/           Supervisory Patent Examiner, Art Unit 3693      
                                                                                                                                                                                       
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 11, 33, and 53 are objected to as being dependent upon a rejected base claim, but would be allowable for prior art purposes if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-63 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  These claims describe the abstract idea for the completion of a financial transaction, which is a Method of Organizing Human Activity (commercial interaction).  Furthermore, this rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).
AS TO CLAIM 1:
Claim 1 is directed to a system which is one of the statutory categories of invention (Step 1:  YES).
Claim 1 recites the limitations of:

while displaying the first user interface including the representation of the stored-value account, detecting, via the one or more input devices, activation of the add-value option;
while maintaining display of the representation of the stored-value account in the first user interface:  detecting, via the one or more input devices, activation of a fund-account option to add value to the stored-value account using the payment account of the electronic wallet application;
while displaying, in the first user interface, a proposed transaction to add funds to the stored-value account from the payment account, concurrently displaying, on the display, a second user interface for performing authentication, wherein the second user interface is associated with an operating system application that is available for use by a second application different from the first application to perform authentication; and
while concurrently displaying the first user interface and the second user interface, receiving authentication information at the electronic device; and
in response to receiving the authentication information and in accordance with a determination that the authentication information is consistent with enrolled authentication information for performing payment transactions using the payment account, initiating a process for adding value to the stored-value account using the payment account.

displaying a representation of a stored-value account and an activatable add-value option, wherein there exists a wallet that includes the stored-value account and a payment account;
while displaying the representation of the stored-value account, detecting activation of the add-value option;
while maintaining display of the representation of the stored-value account:  detecting activation of a fund-account option to add value to the stored-value account using the payment account of the wallet;
while displaying a proposed transaction to add funds to the stored-value account from the payment account, concurrently displaying performance of an authentication; and
receiving authentication information; and
in response to receiving the authentication information and in accordance with a determination that the authentication information is consistent with enrolled authentication information for performing payment transactions using the payment account, initiating a process for adding value to the stored-value account using the payment account; as drafted, is a method that, under its broadest reasonable interpretation, is a method of organizing human activity, but for the recitation of generic computer components.  The limitations fall within the category of a method of organizing human activity, but for the recitation of generic computer components.  The limitations fall within the category of a method of organizing human activity because the limitations are directed to a commercial interaction.  Other than reciting a “device”, “interface”, and 
Accordingly, the claim recites an abstract idea.  (Step 2A, prong 1:  YES).
This judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements – using a “device”, “interface”, and “application”, to perform the “displaying”, “maintaining”, and “receiving”, in all steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  (Step 2A, prong 2:  NO).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the “displaying”, “maintaining”, and “receiving” steps amounts to no more than mere instructions to apply the exception using a generic 
Claims 22 and 23 are substantially similar to claim 1, thus, they are rejected on similar grounds.
Dependent claims 2-21, 24-43, and 44-63 further define the abstract idea that is present in their respective independent claims 1, 22, and 23, thus, it corresponds to Certain Methods of Organizing Human Activity and is abstract in nature for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Thus, claims 2-21, 24-43, and 44-63 are directed to an abstract idea.  (MPEP 2106.05(h)).

Therefore, claims 1-63 are not patent eligible. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 13, 22, 23, 26-29, 35, 46-49, and 55 are rejected under 35 U.S.C. § 103 as being unpatentable over Pitroda, U.S. Patent Number 7,529,563; in view of Van Os, U.S. Patent Application Publication Number 2015/0348002; and in further view of Roffey, U.S. Patent Application Publication Number 2018/0053157.
As per claim 1, 
Pitroda explicitly teaches:  
displaying, on the display, a first user interface of a first application that includes a representation of a stored-value account and an activatable add-value option, wherein the electronic device has an electronic wallet application that includes the stored-value account and a payment account; (Pitroda at figs. 10-13 and col. 9, ll. 24-46) (a display with a mobile wallet, or stored value account and payment account and a "top-off" function for adding value)
while displaying, in the first user interface, a proposed transaction to add funds to the stored-value account from the payment account (Pitroda at figs. 10-13 and col. 9, ll. 24-46)

Pitroda does not explicitly teach, however, Van Os explicitly teaches:  
concurrently displaying, on the display, a second user interface for performing authentication, wherein the second user interface is associated with an operating system application that is available for use by a second application different from the first application to perform authentication; and (Van Os 2015/0348002 at Figs. 11A - 11N and paras. 338-353 and 351-356) (Displaying the previously established first user interface including a proposed transaction to add funds to the stored value account from the payment account from Pitroda.  Van Os subsequently provides for concurrently displaying two interfaces, including a second user interface available for use by a second application to perform authentication.  For example, “at FIG. 11B, in response to detecting selection of the payment affordance 1110, the electronic device displays a user interface for the second application 1120. The user interface for the second application 1120 includes the first transaction information (e.g., descriptions of items in the shopping cart, item prices, tax, subtotal 1132, shipping method details) received from the first application and includes second transaction information (e.g., indication of payment account 1124, name associated with the payment account, billing address, ship-to address 1126, and contact information 1130) provided by the second application (e.g., operating system or electronic wallet application). The second transaction information is not available to the first application (e.g., the user has not provided the third-party application with credit card, billing address, shipping address, or contact information).")

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the above noted teachings of Pitroda and Van Os to provide for receiving authentication information to concurrently displayed interfaces at the electronic device because it facilitates electronic devices for use with contactless payment systems and payments over the Internet and improves the delivery to users of content that may be of interest to them. (Van Os at Abstract and paras. 4-14) 

Pitroda and Van Os do not explicitly teach, however, Roffey explicitly teaches:  
while displaying the first user interface including the representation of the stored-value account, detecting, via the one or more input devices, activation of the add-value option; (Roffey 20180053157 at paras. 205-220 and 316-326) ("[0320] The “Add Value” 
while maintaining display of the representation of the stored-value account in the first user interface:  detecting, via the one or more input devices, activation of a fund-account option to add value to the stored-value account using the payment account of the electronic wallet application; (Roffey 20180053157 at paras. 316-326) ("[0320] The “Add Value” functionality enables a user to select an electronic value token and increase the value of said token. Such “reloading,” “topping off,” or “recharging” of an electronic value token may be performed as is described in International Application Serial No. PCT/US11/40055, which is incorporated by reference in its entirety. For example, when the e-wallet user desires to reload/recharge/top off a telecom-related electronic value token residing in the e-wallet, the user can select “Add Value” on the display screen which will prompt the system to transmit the reload/recharge/top-up request to the electronic value token computer 150.")
in response to receiving the authentication information and in accordance with a determination that the authentication information is consistent with enrolled authentication information for performing payment transactions using the payment 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the above noted 
As per claim 4, Pitroda explicitly teaches:  wherein the representation of a stored-value account includes a current balance of the stored-value account.  (Pitroda at fig. 10) ("available airtime")
As per claim 5, Pitroda explicitly teaches:  subsequent to adding value to the stored-value account using the payment account, updating display of the current balance of the stored-value account to reflect the value added to the stored-value account.  (Pitroda at col. 15, ll. 45-60) ("The electronic transaction device application on 
As per claim 6, Pitroda explicitly teaches:  displaying, on the display, a representation of a second payment account that does not include an activatable add-value option.  (Pitroda at fig. 10) (a second payment account that does not include an activatable add-value option)
As per claim 7,
Pitroda explicitly teaches:  
displaying, on the display, a user interface for user entry of value to add to the stored-value account using the payment account, wherein the user interface for user entry of value to add concurrently includes:  (Pitroda at fig. 10) (a second payment account that does not include an activatable add-value option)
updating display of the one or more suggested amounts based on the input received at the numeric keypad.  (Pitroda at col. 15, ll. 45-60) ("The electronic transaction device application on the mobile handset will also allow the subscriber to store the receipt of the transaction, show the updated airtime and payment account balances.")
one or more suggested amounts, and (Pitroda at figs. 10-13) (suggested top-off amounts)
the current balance of the stored-value account; (Pitroda at figs. 10-13) (current balance)


Pitroda does not explicitly teach, however, Van Os does explicitly teach:
in response to receiving the input at the virtual numeric keypad, (Van Os at paras. 61-63) (updating a display in response to receiving inputs at a virtual keyboard)
a virtual numeric keypad, (Van Os. At Fig. 5E and para. 61) (“Touch screen 112 is used to implement virtual or soft buttons and one or more soft keyboards.”)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the above noted teachings of Pitroda, Van Os, and Roffey to provide for receiving authentication information to concurrently displayed interfaces at the electronic device because it facilitates electronic devices for use with contactless payment systems and payments over the Internet and improves the delivery to users of content that may be of interest to them. (Van Os at Abstract and paras. 4-14)
As per claim 13, Pitroda explicitly teaches:  wherein the stored-value account is a transit account.  (Pitroda at col. 3, ll. 60-67) (transit account)
Claim 22 and 23 are substantially similar to claim 1, thus, they are rejected on similar grounds.
Claims 26-29 and 46-49 are substantially similar to claims 4-7, thus, they are rejected on similar grounds.
Claims 35 and 55 are substantially similar to claim 13, thus, they are rejected on similar grounds.

Claims 2, 3, 12, 24, 25, 34, 44, 45, and 54 are rejected under 35 U.S.C. § 103 as being unpatentable over Pitroda, U.S. Patent Number 7,529,563; in view of Van Os, U.S. Patent Application Publication Number 2015/0348002; in further view of Roffey, U.S. Patent Application Publication Number 2018/0053157; and in further view of Dayan, U.S. Patent Application Publication Number 2016/0232516.
As per claim 2, Dayan explicitly teaches:  in response to receiving the authentication information and in accordance with a determination that the authentication information is not consistent with enrolled authentication information for performing payment transactions using the payment account, forgoing initiating the process for adding value to the stored-value account using the payment account.  (Dayan at para. 21) ("If the user does not successfully perform the authentication challenge, payment module 22 will reject the transaction and may refrain from sending payment information to payment system 12.")
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the above noted teachings of Pitroda, Van Os, Roffey, and Dayan to provide in response to receiving the authentication information and in accordance with a determination that the authentication information is not consistent with enrolled authentication information for performing payment transactions using the payment account, forgoing initiating the process for adding value to the stored-value account using the payment account 
As per claim 3, Dayan explicitly teaches: prior to receiving the authentication information, generating a prompt to provide authorization to add value to the stored-value account from the payment account.  (Dayan at para. 21) ("payment module 22 may cause user interface device 14 to output an indication as to why the transaction was not approved and may include a request for a user of mobile computing device 10 to perform an authentication challenge (e.g., to input security information, such as a password, a personal identification number (PIN), a pattern or biometric data (e.g., fingerprint, Voice, image, or the like)).")
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the above noted teachings of Pitroda, Van Os, Roffey, and Dayan to provide prior to receiving the authentication information, generating a prompt to provide authorization to add value to the stored-value account from the payment account because it allows for a more user-friendly, efficient, and secure way of operating a mobile wallet.  (Dayan at Abstract and paras. 2-4)
As per claim 12, 
Pitroda explicitly teaches:  
receiving user input of a selected amount to add value to the stored-value account; and (Pitroda at figs. 10-13) (other amount)

Pitroda, Van Os, and Roffey do not explicitly teach, however, Dayan explicitly teaches:

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the above noted teachings of Pitroda, Van Os, Roffey, and Dayan to provide in response to receiving user input of the selected amount, displaying, on the display, a user interface requesting authentication because it allows for a more user-friendly, efficient, and secure way of operating a mobile wallet.  (Dayan at Abstract and paras. 2-4)
Claims 24-25 and 44-45 are substantially similar to claims 2-3, thus, they are rejected on similar grounds.
Claims 34 and 54 are substantially similar to claim 12, thus, they are rejected on similar grounds.

Claims 14, 15, 36, 37, 56, and 57 are rejected under 35 U.S.C. § 103 as being unpatentable over Pitroda, U.S. Patent Number 7,529,563; in view of Van Os, U.S. Patent Application Publication Number 2015/0348002; in further view of Roffey, U.S. Patent Application Publication Number 2018/0053157; and in further view of Toomer, U.S. Patent Application Publication Number 2009/0094134.
As per claim 14, Pitroda, Van Os, and Roffey do not explicitly teach, however, Toomer explicitly teaches:  wherein the stored-value account is a gift card account.  (Toomer at para. 1) ("gift card as a form of payment")
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the above noted teachings of Pitroda, Van Os, Roffey, and Toomer to provide a more convenient means of providing and sharing gift cards with others.  (Toomer at Abstract and paras. 1-5) 
As per claim 15, Pitroda, Van Os, and Roffey do not explicitly teach, however, Toomer explicitly teaches:  wherein adding value to the stored-value account using the payment account is part of recurring transactions to add value to the stored-value account using the payment account.  (Toomer at para. 33-35) (periodically granting virtual currency or loyalty points through a recurring transaction having repeated cycles relative to periods)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the above noted teachings of Pitroda, Van Os, Roffey, and Toomer to provide for a recurring transaction because it allows for a more convenient means of providing and sharing value with others.  (Toomer at Abstract and paras. 1-5)
Claims 36-37 and 56-57 are substantially similar to claims 14-15, thus, they are rejected on similar grounds.

Claims 8-10, 16-21, 30-32, 38-43, 50-52, and 58-63 are rejected under 35 U.S.C. § 103 as being unpatentable over Pitroda, U.S. Patent Number 7,529,563; in view of .
As per claim 8, 
Pitroda explicitly teaches:  
updating display of the one or more suggested amounts based on the input received at the virtual numeric keypad includes updating display of one of the one or more suggested amounts (Pitroda at col. 15, ll. 45-60) ("The electronic transaction device application on the mobile handset will also allow the subscriber to store the receipt of the transaction, show the updated airtime and payment account balances.")

Pitroda, Van Os, and Roffey do not explicitly teach, however, Hammad explicitly teaches:  
the received input at the virtual numeric keypad corresponds to an amount exceeding a maximum permissible amount for adding value to the stored-value account using the payment account; and (Hammad at para. 103) ("A determination is made whether an account associated with the user has sufficient funds or credit to provide the requested payment data value (step 310). If the user's account includes funds or credit that is equal to or exceeds the payment data value, the payment data value is deducted from the user's account associated with the mobile device (step 320). In addition to deducting the payment data value, a billing record of the transaction amount, date, etc., may be provided to the user's account.")

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the above noted teachings of Pitroda, Van Os, Roffey, and Hammad to provide reflecting a maximum permissible amount because it allows for a system and method for payment and collection of transit fares that is faster and more efficient than previous ones.  (Hammad at Abstract and paras. 2-27)
As per claim 9, Pitroda, Van Os, and Roffey do not explicitly teach, however, Hammad explicitly teaches:  wherein at least one of the one or more suggested amounts is based on a previous amount used for adding value to the stored-value account using the payment account. (Hammad at para. 14) ("Such data may include access control data (keys, passwords, identification data) or data required for fare calculations (rates, historical data on system use), for example.")
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the above noted teachings of Pitroda, Van Os, Roffey, and Hammad to provide suggested amounts based on a previous amount used for adding value to the stored-value account using 
As per claim 10, Pitroda, Van Os, and Roffey do not explicitly teach, however, Hammad explicitly teaches:  wherein at least one of the one or more suggested amounts is based on a current day of the current month.  (Hammad at para. 59) ("As a result, when a user in possession of the mobile device 102 passes within communications distance of a terminal associated with transit data system 130, the contactless element within the device can communicate with the fare collection system via the near field communications capability; in this way, the mobile device 102 can be used to identify the user, exchange authentication data (e.g., encryption keys or other forms of authentication/identification), provide data required for a fare computation, or provide other account related data to the collection system. Further, this data may be provided to the transit agency and/or transaction processing entity if needed for account management or other functions.")
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the above noted teachings of Pitroda, Van Os, Roffey, and Hammad to provide suggested amounts based on a current day of the current month because it allows for a system and method for payment and collection of transit fares that is faster and more efficient than previous ones.  (Hammad at Abstract and paras. 2-27)
As per claim 16, 

detecting that a current balance of the stored-value account is below a minimum balance notification level; and (Hammad at para. 103) ("If the user's account does not include sufficient funds or credit, an insufficient funds error is issued (step 380), and processing terminates.")
in response to detecting that the current balance of the stored-value account is below the minimum balance notification level, generating a notification that the current balance of the stored-value account is below the minimum balance notification level.  (Hammad at para. 103) ("If the user's account does not include sufficient funds or credit, an insufficient funds error is issued (step 380), and processing terminates.")
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the above noted teachings of Pitroda, Van Os, Roffey, and Hammad to provide detecting that a current balance of the stored-value account is below a minimum balance notification level; and in response to detecting that the current balance of the stored-value account is below the minimum balance notification level, generating a notification that the current balance of the stored-value account is below the minimum balance notification level because it allows for a system and method for payment and collection of transit fares that is faster and more efficient than previous ones.  (Hammad at Abstract and paras. 2-27)
As per claim 17, 
Pitroda explicitly teaches:  

in response to receiving the user input activating the notification, displaying, on the display, the user interface for user entry of value to add to the stored-value account using the payment account.  (Pitroda at col. 15, ll. 45-60) ("The electronic transaction device application on the mobile handset will also allow the subscriber to store the receipt of the transaction, show the updated airtime and payment account balances.")
As per claim 18, 
Pitroda, Van Os, and Roffey do not explicitly teach, however, Hammad explicitly teaches: 
wherein the stored-value account is a transit account; and (Hammad at para. 20) ("In still another embodiment, the payment data may include transit account information and the back end server may be associated with a transit provider. The user may access his transit account information from the back end server via a wireless network.")
wherein the representation of the stored-value account includes: an indication of a transit plan associated with the transit account, and (Hammad at para. 20) ("In still another embodiment, the payment data may include transit account information and the back end server may be associated with a transit provider. The user may access his transit account information from the back end server via a wireless network.")
an indication of an expiration date of the transit plan.  (Hammad at para. 119) (" Similarly, before the transit pass expires, the user may request a new transit pass or the 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the above noted teachings of Pitroda, Van Os, Roffey, and Hammad to provide wherein the stored-value account is a transit account; and wherein the representation of the stored-value account includes: an indication of a transit plan associated with the transit account, and an indication of an expiration date of the transit plan because it allows for a system and method for payment and collection of transit fares that is faster and more efficient than previous ones.  (Hammad at Abstract and paras. 2-27)
As per claim 19, 
Pitroda explicitly teaches:  
displaying, on the display, a user interface for funding the transit account using the payment account, wherein the user interface for funding the transit account concurrently includes:  (Pitroda at fig. 10) (a second payment account that does not include an activatable add-value option)
one or more suggested amounts, and (Pitroda at figs. 10-13) (suggested top-off amounts)

Pitroda, Van Os, and Roffey do not explicitly teach, however, Hammad explicitly teaches:  
a start date and an end date of a recommended transit plan.  (Hammad at para. 19) ("For example, the payment data may be associated with an expiration date. When 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the above noted teachings of Pitroda, Van Os, Roffey, and Hammad to provide a start date and an end date of a recommended transit plan because it allows for a system and method for payment and collection of transit fares that is faster and more efficient than previous ones.  (Hammad at Abstract and paras. 2-27)
As per claim 20, Pitroda, Van Os, and Roffey do not explicitly teach, however, Hammad explicitly teaches:  in accordance with a determination that a transit plan of the stored-value account is due for renewal, generating a notification indicating that the transit plan of the stored-value account is due for renewal.  (Hammad at para. 19) ("When the expiration date approaches, the back end server provides an updated payment data expiration date to the mobile device via a wireless network.")
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the above noted teachings of Pitroda, Van Os, Roffey, and Hammad to provide in accordance with a determination that a transit plan of the stored-value account is due for renewal, generating a notification indicating that the transit plan of the stored-value account is due for renewal because it allows for a system and method for payment and collection 
As per claim 21, 
Pitroda, Van Os, and Roffey do not explicitly teach, however, Hammad explicitly teaches:  
detecting proximity to a transit station; (Hammad at para. 85) (" The data and security access keys stored within the memories can be updated based on proximity to or location within a particular city, or proximity to a terminal of a specific transit agency (i.e., detection by a transit terminal followed by provisioning, or location determined to be within some distance of a terminal followed by provisioning).")
determining an expected destination based on one or more context factors; (Hammad at para. 59) ("As a result, when a user in possession of the mobile device 102 passes within communications distance of a terminal associated with transit data system 130, the contactless element within the device can communicate with the fare collection system via the near field communications capability; in this way, the mobile device 102 can be used to identify the user, exchange authentication data (e.g., encryption keys or other forms of authentication/identification), provide data required for a fare computation, or provide other account related data to the collection system. Further, this data may be provided to the transit agency and/or transaction processing entity if needed for account management or other functions.")
in accordance with a determination that the stored-value account does not have sufficient funds for travel from the transit station to the expected destination, generating a notification that the stored-value account does not have sufficient funds for travel from 
wherein displaying the representation of the stored-value account that includes the activatable add-value option is in response to detecting activation of the notification that the stored-value account does not have sufficient funds.  (Hammad at para. 103) ("If the user's account does not include sufficient funds or credit, an insufficient funds error is issued (step 380), and processing terminates.")
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the above noted teachings of Pitroda, Van Os, Roffey, and Hammad to provide for the above noted limitations because it allows for a system and method for payment and collection of transit fares that is faster and more efficient than previous ones.  (Hammad at Abstract and paras. 2-27).
Claims 30-32 and 50-52 are substantially similar to claims 8-10, thus, they are rejected on similar grounds.
Claims 38-43 and 58-63 are substantially similar to claims 16-21, thus, they are rejected on similar grounds.

Response to Arguments
With respect to Applicant’s arguments as to the § 101 rejections for now pending claims 1-63, Examiner notes the following:
Applicant argues that the claims are not directed to an abstract idea.  Applicant argues that “the claims are not directed toward a financial transaction of funding an account, rather a specific user interface on the computer.”  More specifically, Applicant argues that “the claims are not directed toward a financial transaction of funding an account, rather a specific user interface on the computer.  Thus, the claims are directed not at the financial process, rather the process of interaction between the user and the system.”
Examiner disagrees, however, and notes that the claims are directed to the completion of a financial transaction.  More specifically, the claims are directed to a system for the purpose of adding funds to a stored-value account from a payment account.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial interaction, but for the recitation of generic computer components, then it falls within the “Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  (Step 2A, prong 1:  YES).
Applicant argues that the claims are integrated into a practical application.  More specifically, Applicant argues that “[a]s a whole, it has been demonstrated that the claims enable the device to:  quickly, easily, and securely add value to a stored-value 
Examiner disagrees and notes that the judicial exception is not integrated into a practical application.  Any increased efficiency or security achieved by better utilization of an authentication process for a financial transaction is merely an improvement to an authentication process, rather than an improvement to a computer, and without any practical application. A more streamlined authentication process that is run on a generic computer component does not amount to an improvement to the computer.
As noted above, the claim only recites the additional elements – using a “device”, “interface”, and “application”, to perform the “displaying”, “maintaining”, and “receiving”, in all steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  (Step 2A, prong 2:  NO).
With respect to Applicant’s arguments as to the § 103 rejections for now pending claims 1-63, Examiner notes that those arguments are moot in light of the new grounds for rejection. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is available for review on Form PTO-892 Notice of Reference Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERRITT J HASBROUCK whose telephone number is (571)272-3109.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID R MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/MERRITT J HASBROUCK/Examiner, Art Unit 3693                                                                                                                                                                                                        

/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693